



yieldincex1029201710k_image1.gif [yieldincex1029201710k_image1.gif]Exhibit 10.29
NRG YIELD, INC. 2013 EQUITY INCENTIVE PLAN NOTICE OF RESTRICTED STOCK UNIT GRANT
_______________________________________________________________________
%%FIRST_NAME%-% %%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%

Congratulations on your selection as a Participant under the NRG Yield, Inc.
Amended and Restated 2013 Equity Incentive Plan (the “Plan”). You have been
chosen to receive Restricted Stock Units (“RSUs”) under the Plan. This Notice of
Restricted Stock Unit Grant (the “Grant Notice”) and the attached Restricted
Stock Unit Agreement (collectively referred to as the “Agreement”) constitute an
agreement between you and NRG Yield, Inc. (the “Company”) pursuant to Section 8
of the Plan. In the event of any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Agreement. Capitalized terms used but not
defined in this Agreement shall have the meaning assigned to them in the Plan.
You are sometimes referred to as the “Participant” in this Agreement.
%%FIRST_NAME%-% %%LAST_NAME%-%, is hereby granted RSUs as follows:
Date of Grant:
%%OPTION_DATE,’Month DD, YYYY’%-%
Vesting Commencement Date:
Date of Grant
Vesting Period:
Please refer to Section 2 of this Agreement
Total Number of RSUs:
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Subject to Section 8 of this Agreement, if you do not remain an employee of the
Company at all times during the Vesting Period, this Award shall terminate, and
you will not be entitled to any Class C Common Stock underlying the RSUs or any
dividend equivalents that may have accrued with respect thereto.
If you disagree with any of the terms of this Award or choose not to accept this
Award, please contact Peter Johnson at xxx-xxx-xxxx within 45 days of the Date
of Grant. Otherwise, you will be deemed to have accepted this Award under the
terms and conditions set forth in this Agreement and the Plan.









--------------------------------------------------------------------------------






yieldincex1029201710k_image1.gif [yieldincex1029201710k_image1.gif]NRG YIELD,
INC. 2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
________________________________________________________        
This Restricted Stock Unit Agreement, dated as of the Date of Grant set forth in
the Notice of Restricted Stock Unit Grant (the “Grant Notice,” and together with
this Restricted Stock Unit Agreement, the “Agreement”) to which this Agreement
is attached, is made between NRG Yield, Inc. (the “Company”) and the
Participant, as set forth in the Grant Notice. The Grant Notice is included in,
and made part of, this Agreement.
1.
Grant of RSUs

Subject to the provisions of this Agreement and the provisions of the NRG Yield,
Inc. Amended and Restated 2013 Equity Incentive Plan (the “Plan”), the Company
hereby grants to the Participant the number of Restricted Stock Units (“RSUs”)
set forth in the Grant Notice.
2.
Vesting Schedule

Provided that you have been continuously employed by the Company during the
vesting period, the RSUs will vest one-third each year beginning on the first
anniversary of the Date of Grant. For the avoidance of doubt, the vesting period
for the second and third portions of the RSUs begins when the previous one-third
portion of the RSUs has completed vesting.
3.
Conversion of RSUs and Issuance of Shares

As soon as reasonably practicable following vesting of the RSUs, subject to
satisfaction of applicable tax withholding obligations in accordance with
Section 12(g), the Company shall cause to be paid to the Participant one (1)
share of NRG Yield, Inc. Class C Common Stock for each RSU that vests on such
vesting date, provided, however, that if the Participant incurs a Termination of
Service as described in Section 8, then such payment shall be made within sixty
(60) days after the vesting date described in the applicable subsection of
Section 8, and, in accordance with Section 12(g), the Fair Market Value of the
RSUs shall be determined as of such vesting date, less applicable taxes.
Notwithstanding the foregoing provisions of this Section 3 to the contrary, if
at the time of the Participant’s separation from service within the meaning of
Code Section 409A, the Participant is a “specified employee” within the meaning
of Code Section 409A, any payment hereunder that constitutes a “deferral of
compensation” under Code Section 409A and that would otherwise become due on
account of such separation from service, shall be delayed, and payment shall be
made in full upon the earlier of (a) a date during the thirty-day period
commencing six (6) months and one (1) day following such separation from service
and (b) the date of the Participant’s death.
4.
Dividend Equivalent Rights

Cash dividends on shares of Class C Common Stock issuable hereunder shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each RSU granted to the Participant; provided that such cash
dividends shall be deemed to be reinvested in shares of Class C Common Stock
immediately following the time declared at the then Fair Market Value of the
Class C Common Stock and shall vest and be paid at the same time that the shares
of Class C Common Stock underlying the RSUs vest and are delivered to the
Participant in accordance with the provisions hereof. Stock dividends on shares
of Class C Common Stock issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to each RSU granted to
the Participant; provided that such stock dividends shall vest and be paid at
the same time that the shares of Class C Common Stock underlying the RSUs vest
and are delivered to the Participant in accordance with the provisions hereof.
Notwithstanding the foregoing, in the event that there are insufficient shares
of Class C Common Stock available in the Plan to settle the accrued dividends in
shares of Class C Common Stock, such shares of Class C Common Stock shall be
settled in cash in an amount equal to the Fair Market Value of such shares of
Class C Common Stock at the time of settlement. Except as otherwise provided
herein, the Participant shall have no rights as a stockholder with respect to
any shares of Class C Common Stock underlying any RSU unless and until the
Participant has become the holder of record of such shares.
5.
Transfer of RSUs



1



--------------------------------------------------------------------------------





Unless otherwise permitted by the Committee or Section 16 of the Plan, the RSUs
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than pursuant to a will or the laws of descent and
distribution. Any attempted disposition in violation of this Section 5 and
Section 16 of the Plan shall be void.
6.
Status of Participant

The Participant shall not be, and, except as otherwise provided herein, shall
not have rights as, a stockholder of the Company with respect to any of the
shares of Class C Common Stock subject to this Award, unless the Award has
vested and shares of Class C Common Stock underlying the RSUs have been issued
and delivered to the Participant. The Company shall not be required to issue or
transfer any certificates for shares of Class C Common Stock upon vesting of the
Award until all applicable requirements of law have been complied with and such
shares have been duly listed on any securities exchange on which the Class C
Common Stock may then be listed.
7.
No Effect on Capital Structure

This Award shall not affect the right of the Company or any Subsidiary to
reclassify, recapitalize or otherwise change its capital or debt structure or to
merge, consolidate, convey any or all of its assets, dissolve, liquidate,
windup, or otherwise reorganize.
8.
Expiration and Forfeiture of Award

This Award shall vest and/or expire in the circumstances described in this
Section 8. As used herein, “Termination of Service” means termination of a
Participant’s employment by, or service to, the Company, including any of its
Affiliates.
(a)
Death

Upon a Termination of Service by reason of death, the Award shall vest in full
and the Class C Common Stock underlying the RSUs shall be issued and delivered
to the Participant's legal representatives, heirs, legatees, or distributees in
accordance with Section 3.
(b)
Retirement

Upon a Termination of Service in the event of Retirement, the Award shall
continue to vest according to the vesting schedule; provided that Retirement
occurs more than twelve (12) months following the Date of Grant. Upon vesting,
the Award shall be issued and delivered to the Participant in accordance with
Section 3.
(c)
Disability

Upon a Termination of Service as a result of Disability, the Award shall vest in
full, and the Class C Common Stock underlying the RSUs shall be issued and
delivered to the Participant in accordance with Section 3.
(d)
Change in Control

Notwithstanding anything in this Section 8 to the contrary, if the Company
terminates the Participant’s employment without Cause in connection with a
Change in Control, the RSUs shall vest in full immediately upon the later of
such Change in Control or such termination of employment.  Upon vesting, the
Award shall be issued and delivered to the Participant in accordance with
Section 3. The Company’s termination of the Participant’s employment may be
treated as being in connection with a Change in Control only if such termination
occurs during the period beginning six (6) months prior to the Change in Control
and ending twelve (12) months following the Change in Control.
(e)
Termination of Service other than as a result of Death, Retirement, Disability
or Change in Control

Upon a Termination of Service by any reason other than death, Retirement,
Disability or in connection with a Change in Control, including, without
limitation, as a result of retirement or disability that does not meet the
requirements set forth in the definitions of such terms in the Plan, voluntary
resignation or termination for Cause, any unvested portion of this Award shall
expire and be forfeited to the Company.
(f)
Clawback as a result of misconduct



2



--------------------------------------------------------------------------------





Unless otherwise determined by the Committee, if the Company is required to
prepare a material restatement of its financial statements as a result of
misconduct, and the Committee determines that the Participant knowingly engaged
in the misconduct, was grossly negligent with respect to such misconduct, or
acted knowingly or with gross negligence in failing to prevent the misconduct,
or the Committee concludes that the Participant engaged in willful fraud,
embezzlement or other similar activity (including acts of omission) materially
detrimental to the Company, the Company may require the Participant (or the
Participant’s beneficiary) to reimburse the Company for all or any portion of
this Award, and/or to forfeit the proceeds of any sale (including any sales to
the Company) of any Company securities acquired by or on behalf of the
Participant (or the Participant’s beneficiary) pursuant to the Award granted
under this Agreement during the 12-month period following the first public
filing of the financial document requiring restatement or during the 12-month
period following the date of the Participant’s misconduct.
9.
Committee Authority

Any question concerning the interpretation of this Agreement, any adjustments
required to be made under the Plan, and any controversy that may arise under the
Plan or this Agreement shall be determined by the Committee in its sole
discretion. Any decisions by the Committee regarding the Plan or this Agreement
shall be final and binding.
10.
Plan Controls

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Date of Grant and as the Plan may be amended from time to time
thereafter. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control.
11.
Limitation on Rights; No Right to Future Grants

By entering into this Agreement and accepting this Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time, as provided in the Plan; provided
that, except as provided in Section 24 of the Plan, no amendment to this
Agreement shall adversely affect in a material manner the Participant’s rights
under this Agreement without his or her written consent; (b) the grant of this
Award is a one-time benefit and does not create any contractual or other right
to receive future grants of awards or benefits in lieu of awards; (c) all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of shares subject
to each award, the award price, if any, and the time or times when each award
will be settled, will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the value of this Award is an
extraordinary item that is outside the scope of the Participant's employment
contract, if any, unless expressly provided for in any such employment contract;
(f) this Award is not part of normal or expected compensation for any purpose,
including, without limitation, for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and the
Participant will have no entitlement to compensation or damages as a consequence
of any forfeiture of any portion of this Award pursuant to Section 8; (g) the
future value of the Class C Common Stock subject to this Award is unknown and
cannot be predicted with certainty, (h) neither the Plan, this Award nor the
issuance of the shares of Class C Common Stock underlying this Award confers
upon the Participant any right to continue in the employ or service of (or any
other relationship with) the Company or any Subsidiary, nor do they limit in any
respect the right of the Company or any Subsidiary to terminate the
Participant’s employment or other relationship with the Company or any
Subsidiary, as the case may be, at any time with or without Cause, and (i) the
grant of this Award will not be interpreted to form an employment relationship
with the Company or any Subsidiary; and furthermore, the grant of this Award
will not be interpreted to form an employment contract with the Company or any
Subsidiary.
12.
General Provisions

(a)
Notice



3



--------------------------------------------------------------------------------





Whenever any notice is required or permitted hereunder, such notice must be in
writing and delivered in person or by mail (to the address set forth below if
notice is being delivered to the Company) or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address set forth in this Agreement. Any notice delivered electronically shall
be deemed to be delivered when transmitted and receipt is confirmed. Notices
delivered to the Participant in person or by mail shall be addressed to the
address for the Participant in the records of the Company. Notices delivered to
the Company in person or by mail shall be addressed as follows:
Company:    NRG Yield, Inc.
Attn: Deputy General Counsel & Corporate Secretary
804 Carnegie Center
                Princeton, NJ 08450
The Company or the Participant may change, by written notice to the other, the
address previously specified for receiving notices.
(b)
No Waiver

No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right under this Agreement constitute a continuing waiver
of the same or a waiver of any other right hereunder.
(c)
Undertaking

The Participant hereby agrees to take whatever additional action, and execute
whatever additional documents, the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Award pursuant to the express
provisions of this Agreement.
(d)
Entire Contract

This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and will, in all respects, be construed in
conformity with the express terms and provisions of the Plan.
(e)
Successors and Assigns

The provisions of this Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns and Participant and Participant's
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law.
(f)
Securities Law Compliance

The Company currently has an effective registration statement on file with the
Securities and Exchange Commission with respect to the shares of Class C Common
Stock underlying this Award. The Company intends to maintain this registration
statement but has no obligation to the Participant to do so. If the registration
statement ceases to be effective, the Participant will not be able to transfer
or sell shares of Class C Common Stock issued pursuant to this Award, unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are very limited and might be unavailable.
Participant agrees that any resale of the shares of Class C Common Stock issued
pursuant to this Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Company shall
not be obligated to either issue shares of Class C Common Stock or permit the
resale of any such shares if such issuance or resale would violate any such
requirements.
(g)
Taxes



4



--------------------------------------------------------------------------------





The Participant acknowledges that the removal of restrictions with respect to
RSUs will give rise to a withholding tax liability and that no shares of Class C
Common Stock are issuable hereunder until such withholding obligation is
satisfied in full. The Participant agrees to remit to the Company the amount of
any taxes required to be withheld. The Committee, in its sole discretion, may
permit the Participant to satisfy all or part of such tax obligation by (i)
withholding the number of shares of Class C Common Stock otherwise issuable to
the Participant hereunder and/or (ii) the Participant transferring to the
Company unrestricted shares of Class C Common Stock previously owned by the
Participant for at least six (6) months prior to the vesting of the Award
hereunder, that have a Fair Market Value equal to the amount of the withholding
to be credited. Such value shall be based on the Fair Market Value of the Class
C Common Stock as of the date the amount of tax to be withheld is determined.
(h)
Confidentiality

As partial consideration for the granting of this Award, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant's spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.
(i)
Governing Law

Except as may otherwise be provided in the Plan, the provisions of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to principles of conflicts of law.
(j)
Code Section 409A Compliance

To the extent that the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, notwithstanding anything to the contrary contained
in the Plan or in this Agreement, the Committee reserves the right to amend,
restructure, terminate or replace this Award in order to cause the Award to
either not be subject to Section 409A of the Code or comply with the applicable
provisions of such Section.


[Signature Page Follows]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed as of the Date of Grant.


NRG YIELD, INC.




Name:
Christopher Sotos
Title:
President & CEO












